Exhibit 10.9
 


 
ASSET  PURCHASE AGREEMENT
 


 
By and Among
 
Force Fuels, Inc.
“Buyer”
 
and
 
PEMCO, LLC
“Seller”
 
and
 
Rick Coody
“Seller Member”
 


 


 


 


 


 
April 23, 2010
 


 


 
 
 

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (the “Agreement") dated April 16, 2010, by and
among Force Fuels, Inc.., a Nevada corporation whose address is 4630 Campus
Drive, Suite 100, Newport Beach, California 92660 (hereinafter "Buyer"), and
each of PEMCO, LLC, an Oklahoma limited liability company (hereinafter
“Seller”), and Rick Coody, the sole member of Seller (hereinafter “Seller
Member”).
 
PRELIMINARY RECITALS
 
Seller is engaged in a the business of oil and gas production on certain leases
located in Kansas (the "Business"); and Seller desires to sell to Buyer, and
Buyer desire to purchase from Seller, the assets of the Business, including
certain leasehold interests, fixtures, equipment and other and assets required
to own and operate the Business, upon the terms and subject to the conditions
hereinafter set forth.
 
  NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto hereby agree as follows:
 
ARTICLE 1
 
SALE AND PURCHASE OF THE PURCHASED ASSETS
 
1.1
  Agreement to Sell. At the Initial Closings hereunder (as hereinafter defined),
and on the terms and subject to the conditions hereinafter set forth, Seller
hereby agrees to sell, convey, transfer, assign and deliver to Buyer, free and
clear of all Liens (as defined), and Buyer hereby agrees to purchase and acquire
from Seller, the leasehold interests set forth on Schedule 1.1(a) (the “Leases”)
and the equipment and personal property set forth on Schedule 1.1(b) (the
“Equipment”), which Leases and Equipment are herein sometimes called the
"Purchased Assets", which Purchased Assets include, by way of example and not by
way of limitation:

 

 
1.1.1
Equipment and Tangible Personal Property.  All fixtures, machinery, equipment,
goods and other personal property of Seller located on the property subject to
the Leases of every type or kind whether or not listed on Schedule 1.1;

 

 
1.1.2
Inventories and Supplies. All inventory of the Business and supplies whether or
not any of the foregoing is listed on Schedule 1.1;

 

 
1.1.3
Prepaid Deposits.  All prepaid deposits, items and fees, prepaid expenses and
costs of the Business;

 

 
1.1.4
Contract Rights.  All agreements, contracts and leases of equipment and personal
property of the Business specified on Schedule 1.1.4 as being assumed by Buyer;

 

 
1.1.5
Permits.  All drilling, operating, storage, transportation and other permits and
licenses for operating the Business which are transferable to Buyer;

 
 
 

--------------------------------------------------------------------------------

 
 

 
1.1.6
Records.  All records, files, documents and papers of Seller related to the
conduct of the Business, including but not limited to, production data,
drawings, surveys, correspondence, customer records, customer lists, drilling
and production logs and books of account;

 

 
1.1.7
Claims.  All causes of action, claims, rights of recovery and set-off of every
kind and character pertaining or relating to the Purchased Assets, including all
insurance, warranty and condemnation proceeds received after the Effective Date
with respect to damage, destruction or loss of any Purchased Assets arising
after the Effective Date;

 

 
1.1.8
Oil and Gas Production.  Buyer shall be entitled to all oil and gas production
from each of the Leases from and after January 1, 2010, including any proceeds
from the sale thereof regardless of whether received before or after the Initial
Closing Date.

 
1.2
Delivery of Purchased Assets.  Subject to Section 1.4 and 1.5 below, the
Purchased Assets shall be delivered in three installments as set forth below:

 

 
(a)  
On the Initial Closing Date (as defined below), Seller shall deliver to Buyer
Leases No. 1, 2, 3 and 4 as set forth on the attached Schedule 1.1(a) and all
Equipment and other Purchased Assets relating to such Leases;

 

 
(b)  
Not later than 60 days after the Initial Closing Date, Seller shall deliver to
Buyer Leases No. 5, 6. 7 and 8 as set forth on the attached Schedule 1.1(a) and
all Equipment and other Purchased Assets relating to such Leases; and

 

 
(c)  
Not later than 120 days after the Initial Closing Date, Seller shall deliver to
Buyer Leases No. 9, 10, 11, 12 and 13 as set forth on the attached Schedule
1.1(a) and all Equipment and other Purchased Assets relating to such Leases.

 

 
(d)
The closing of the Purchased Assets delivered under 1.2(b) and (c) above shall
be referred to as “Subsequent Closings” and the date on which Seller delivers
any Lease after the Initial Closing Date shall be referred to as a “Subsequent
Closing Date”.  “Closing Date” shall refer to all Subsequent Closing Dates and
the Initial Closing Date, as applicable.

 
1.3
Right to Cure.  In the event that Seller is unable to convey to Buyer a
marketable title to the Leases set forth on Schedule 1.1(a) at the applicable
Closing, Seller shall be given a reasonable period of time, which the parties
hereto agree shall be 30 days, within which to cure any defects affecting the
marketability of title to the Leases to be conveyed to Buyer.  All costs and
expenses of curing any default or providing clean and marketable title shall be
born exclusively by Seller.  Buyer may, in its discretion, cure any defect in
title and reduce the Purchase Price by any cost, fees or liabilities incurred as
a result thereof.

 
1.4
Right to Substitute.  As an alternative to Seller’s right to cure set forth
above, if and only if Seller is unable to obtain good and marketable title to
any Lease or Leases, Seller may alternatively substitute oil and gas leasehold
interests of like nature to the leasehold interests which are the subject matter
of this Asset Purchase Agreement, provided that: (a) the Buyer receives 100% of
the leasehold working interest, and a net revenue interest (NRI) of not less
than eighty percent (80%); (b) which substituted leasehold interests, together
with the leasehold interests to be conveyed hereunder, cover a total of 2,473
mineral acres; and (c) Buyer agrees to the proposed substitution in
writing.  Seller shall provide Buyer with information and documents with respect
to any proposed substitute interests, as Buyer may reasonably request.  

 
 
 

--------------------------------------------------------------------------------

 
If Buyer rejects any proposed substitute interest, then the adjustment provided
for in section 1.5 shall apply.  This provision shall not absolve or release
Seller from selling the Leases and associated Purchased Assets to Buyer if
Seller has obtained good and marketable title thereto.
 
1.5
Failure of Right to Cure; Reduction of Purchase Price.  In the event that Seller
is unable to convey a good and marketable title to the leasehold interests set
forth on Schedule 1.1(a), or is unable to provide substituted leases as set
forth in Section 1.4 above, the Purchase Price shall be reduced in an amount
equal to the value of the Lease with respect to which Seller cannot convey to
Buyer a good and marketable title plus the value of any improvements and
expenses directly imputable to such Lease, as set forth on Schedule 1.1(a).  The
amount of the reduction shall be applied against the next installment payment(s)
due under the Note.

 
ARTICLE 2
 
PURCHASE PRICE
 
2.1
Purchase Price. The purchase price to be paid by Buyer to Seller for the
Business and the Purchased Assets shall be One Million Five Hundred Thousand
Dollars ($1,500,000) ("Purchase Price").  The parties will file Form 8594 with
the Internal Revenue Services utilizing such allocations.  Buyer and Seller
shall not treat the allocation of Purchase Price inconsistently with the
allocation under Section 2.1 and in no tax audit, tax examination, tax review or
tax litigation will either Buyer or Seller claim or assert that the allocation
of the Purchase Price is or should be inconsistent with Section 2.1 or was not
separately bargained for at arm's length and in good faith.  The Purchase Price
is composed of the components set out in Section 2.2.

 
2.2
Payment of Purchase Price.  The Purchase Price shall be paid as follows:

 

 
2.2.1
Deposit.  Buyer has previously paid and delivered to Seller an initial deposit
in the amount of One Hundred Thousand Dollars ($100,000.00) (the “Deposit”). The
Deposit will be credited to the Purchase Price at the Initial Closing.

 

 
2.2.2
Initial Closing Payment.  At the Initial Closing, Buyer shall pay and deliver to
Seller by cashier’s check or wire transfer the amount of One Hundred Thousand
Dollars ($100,000.00), less the amount of any Advances.

 

 
2.2.4
Promissory Note.  At the Initial Closing, Buyer shall deliver to Seller an
unsecured promissory note in the principal amount of Nine Hundred Thousand
Dollars ($900,000.00) (the “Note”).  The Note shall not bear any interest and
shall mature and be payable in full nine months from the Initial Closing Date
(the “Maturity Date”).  The Note shall be payable in nine equal monthly
installments of One Hundred Thousand Dollars ($100,000.00) due in one month
intervals commencing one month after the Initial Closing Date; provided,
however, if the Leases and Purchased Assets are not timely delivered pursuant to
Section 1.2, then Buyer may proportionately delay payments on the Note.

 

 
2.2.5
ERS Payment.  Buyer shall enter into a separate agreement with Energy Recovery
Systems (“ERS”) and shall agree to pay ERS Four Hundred Thousand Dollars
($400,000) plus the return of the Deposit (as defined below) on such terms as
Buyer and ERS shall mutually agree.

 
 
 

--------------------------------------------------------------------------------

 
 

 
2.2.6
Product Sales Payments.  All oil in storage tanks or in the pipeline connections
as of the Initial Closing Date shall belong to Buyer. Buyer and Seller shall
cooperate with one another to notify crude oil purchasers and gas purchasers of
the transfer of ownership of the Leases as of the Initial Closing Date and cause
such oil and gas purchasers to pay to Buyer the proceeds for the sale of oil and
gas produced from and after January 1, 2010. In the event Seller should receive
payment for gas or oil produced by Buyer after January 1, 2010 or in the storage
tanks or pipeline as of such date, Seller shall remit payment therefor to Buyer.
Within 45 days after Initial Closing, Buyer and Seller shall in good faith meet
or confer to establish the amounts of any product payments due to Buyer.

 

 
2.2.7
Operating Expenses.  Seller shall pay when and as the same becomes due all of
the expenses attributable to the operation of the Leases prior to the Initial
Closing Date, and Buyer shall pay all expenses attributable to the operation of
the Leases subsequent to the Initial Closing Date.

 
2.3
No Assumed Liabilities.  Buyer shall not assume or agree to pay, perform and
discharge or in any manner be responsible for any debts, obligations or
liabilities of Seller or the Business of any kind or nature whatsoever arising
prior to the Initial Closing Date.

 
ARTICLE 3
 
REVIEW AND AUDIT RIGHTS
 
3.1
Buyer's Inspections.  Until March 31, 2010 (the "Review Period"), Buyer and its
authorized contractors, engineers, inspectors, agents, representatives and
employees shall be entitled to go upon the properties subject to the Leases to
make such inspections, examinations, surveys, tests and other studies as may be
required by Buyer, including, without limitation:  environmental audits and
surveys the Purchased Assets; and inspections of the roofs and the structural,
mechanical and other components (including, but not limited to, mechanical,
heating, cooling, electrical and plumbing systems) of the Business.  Seller
agrees that Buyer shall incur no obligations other than as set out in this
subparagraph by virtue of exercising any rights herein granted, and no exercise
hereof shall diminish or otherwise affect any representations made by Seller in
this Agreement, including, without limitation, the representations as to the
condition of the Purchased Assets hereinafter set out.

 

 
3.1.1
Deliveries for Inspection.  Seller will deliver to Buyer the following:

 

 
3.1.1.1
Review of Reports, Plans, Production Logs and Specifications.  Buyer (and its
contractors and representatives) with Seller's full cooperation shall be
entitled to review and reproduce all of the drilling logs, production logs,
geology reports, studies, surveys, and any other document or information with
respect to the operation of the Business and the production of oil and gas from
the Leases together with Plans and Specifications from which any Improvements
owned or occupied by the Business were constructed or renovated, including all
building permits, curb cuts, utility agreements and other documentation relating
to the construction of such Improvements;

 

 
3.1.1.2
  Governmental Regulation and Filings. Reports filed and significant
correspondence with any state or federal regulatory agencies during the past
five years.

 

 
3.1.1.3
  Permits and Licenses. All material governmental permits and licenses of the
Business.

 
 
 

--------------------------------------------------------------------------------

 
 

 
3.1.2
Rule 3-14 Audit.  Seller acknowledges that under Rule 3-14 of Regulation S-X,
Buyer is required to obtain certain information in connection with reports Buyer
is required to file with the Securities and Exchange Commission.  Accordingly,
Seller agrees to (a) allow Buyer and Buyer’s representatives, at Buyer’s sole
cost and expense,  to perform an audit of Seller’s operations at the Property to
the extent required under Rule 3-14 of Regulation S-X (hereinafter a "Rule 3-14
Audit"), (b) make available to Buyer and Buyer’s representatives for inspection
and audit at Seller’s office all of Seller’s books and records reasonably
requested by Buyer relating to Seller’s operations on the Leased premises,
including, but not limited to, income, expense, occupancy, and other financial
information relating to the Purchased Assets, and (c) to use reasonable efforts
to cause Seller’s employees and accountants to cooperate, at Buyer’s expense,
with Buyer and Buyer’s representatives in the performance of the Rule 3-14
Audit.  In connection with the foregoing, Buyer shall give Seller at least five
(5) days’ prior notice of Buyer’s plans to inspect and audit such books and
records.  Seller acknowledges that Rule 3-14 may require Buyer to perform a Rule
3-14 Audit both after the expiration of the Review Period and after the Initial
Closing and Seller agrees that Seller’s obligations under this Section 3.1.2
shall survive the Initial Closing and delivery of documents contemplated by this
Agreement.  Notwithstanding anything to the contrary in this Agreement, Buyer
shall have the right to terminate this Agreement at any time prior to Initial
Closing by written notice from Buyer to Seller if Seller does not provide Buyer
with access to sufficient books, records, and information to allow Buyer to
Perform a Rule 3-14 Audit in accordance with the provisions of this
Section.  Upon any such termination, the Deposit and any Advances shall
immediately be returned to Buyer and this Agreement and the obligations of the
respective parties hereunder shall, except as otherwise set forth in this
Agreement, be null and void.

 
3.2
Delivery of Seller Material Agreements.  Seller will deliver to Buyer all of
Seller’s organizational documents and all material agreements, contracts or
commitments relating to the Business, including:

 

 
3.2.1
All agreements, indentures, or other instruments which contain restrictions with
respect to the sale or other transfer of a material portion of the Purchased
Assets or properties;

 

 
3.2.2
All agreements, contracts or commitments relating to the sale, distribution or
purchase of any products or services;

 

 
3.2.3
All loan agreements and all documentation relating to loans or advances to, or
investments in, any other person, firm, corporation or other entity, and any
agreements, contracts or commitments relating to the making of any such loan,
advance or investment;

 

 
3.2.4 
All operating, management, service, consulting and other similar type contracts;

 

 
3.2.5 
All mortgages and deeds of trust relating to the Business to which Seller is a
party or which cover property included in the Purchased Assets;

 

 
3.2.6 
All agreement, contracts, instruments, judgments or decrees that materially
adversely affect the business practices, operations or conditions of the
Business or any of the Purchase Assets or that would impair or prevent the
consummation of the transactions contemplated by this Agreement; and

 
 
 

--------------------------------------------------------------------------------

 
 

 
3.2.7 
A schedule of all insurance policies carried by Seller relating to the Business
as to each policy indicating the insurer, the amount of insurance, the items,
lives or property thereby insured, the expiration date, the premium and all
mortgagees.

 
3.3 
Other Documents.  Seller has delivered to Buyer, all litigation, administrative
proceedings or governmental investigations or inquiries pending or threatened,
affecting the Business or any of the Purchased Assets, including but not limited
to;

 

 
3.3.1
Information regarding compliance with federal and state environmental protection
acts, including copies of all environmental permits necessary for the operation
of the Business;  information regarding claims under environmental protection
laws and all notices of violation with respect thereto, including any claims
under and notices of violation with respect to the Comprehensive Environmental
Response, Compensation and Liability Act ("CERCLA") and the Resource
Conservation and Recovery Act ("RCRA"); if applicable, the CERCLA notification
of hazardous substance disposal areas used by Seller and any RCRA or state law
notices of underground storage tanks; information regarding OSHA citations and
outstanding enforcement actions.

 

 
3.3.2
Information regarding the generation, treatment and disposal of hazardous
substances and/or solid wastes; history of all problems with pollution control
and environmental contamination and all communications with federal or state
environmental agencies with respect thereto.

 

 
3.3.3
All consent decrees, judgments, administrative and other orders or decrees,
settlement agreements and other agreements, if any, to which the Business is a
party or is bound that requires or prohibits any future actions or activities.

 

 
3.3.4
A schedule of major suppliers and customers, giving the name, address, contact
person and annual dollar amounts purchased or sold.

 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Each of Seller and Seller Member hereby jointly and severally represents and
warrants to Buyer, as of the date hereof, as of the Initial Closing Date and as
of each Subsequent Closing Date,  as follows, all such representations and
warranties as conditioned or qualified by the Schedules attached hereto:
 
4.1 
Organization; Power; Good Standing and Capitalization of Seller.  Seller is a
limited liability company duly organized, validly existing, and in good standing
under the laws of the State of Oklahoma and has full corporate power and
authority to carry on the Business as now conducted and to own and operate the
Purchased Assets.  Seller has full entity power and authority to execute and
deliver this Agreement and the other agreements contemplated hereby, to perform
its obligations hereunder and there under and to consummate the transactions
contemplated hereby and thereby.  The Articles of Organization and Operating
Agreement of Seller furnished to Buyer reflect all amendments thereto and are
correct and complete in all material respects and have not been amended or
modified in any respect.  Seller is the sole Member of Seller.

 
 
 

--------------------------------------------------------------------------------

 
 
4.2 
LLC Authorization.  The execution and delivery of this Agreement and the other
agreements contemplated hereby and the performance by Seller of its obligations
hereunder and there under have been, or by the Initial Closing Date will be,
duly authorized by all necessary member action and no other corporate act or
proceeding on the part of Seller or its Members which is necessary to authorize
the execution, delivery or performance by Seller of this Agreement or any other
agreement contemplated hereby or the consummation of the transactions
contemplated hereby or thereby.  This Agreement has been duly executed by
Seller, and constitutes, and the other agreements contemplated hereby, and the
instruments and documents to be delivered by Seller  hereunder, also constitute,
the legal, valid and binding obligations of each of Seller and is enforceable
against the Seller in accordance with their respective terms.

 
4.3 
Validity of Contemplated Transactions.  The execution, delivery and performance
of this Agreement by the Seller and Seller Member does not and will not violate,
conflict with or result in the breach of any term, condition, or provision of,
ore require the consent of any other person under, (a) any existing law,
ordinance or governmental rule or regulation to which Seller is subject, (b) any
judgment, order, writ, injunction, decree, or award of any court, arbitrator or
governmental or regulatory official, body or authority which is applicable to
Seller, (c) the charter documents of Seller or any securities issued by Seller,
(d) any mortgage, deed of trust, indenture, agreement, contract, lease, plan,
authorization or other instrument, document, or understanding, oral or written,
relating to the Business to which Seller or Seller Member is a party, by which
the Business may have rights or by which the Business or the Purchased Assets
may be bound or affected or give any party with rights there under the right to
terminate, modify, accelerate or otherwise change the existing rights or
obligations of Seller there under.  Except as aforesaid, no authorization,
approval or consent of, and no registration or filing with, any governmental or
regulatory official, body or authority is required in connection with the
execution, delivery, or performance of this Agreement by Seller or Seller
Member.

 
4.4 
Absence of Undisclosed Liabilities.  Seller has no liabilities or obligations
with respect to the Business, direct or indirect, matured or unmatured or
absolute, contingent or otherwise, except:

 

 
4.4.1 
those liabilities or obligations set forth on the most recent financial
statements of Seller delivered to and initialed by Buyer's representative and
not heretofore paid or discharged;

 

 
4.4.2 
liabilities arising in the ordinary course of business under any agreement,
contract, commitment, lease or plan specifically disclosed to Buyer onSchedule
4.4;

 

 
4.4.3 
those liabilities or obligations incurred, consistently with past business
practice, in or as a result of the normal and ordinary course of business since
the date of the most recent financial statements of Seller delivered to and
initialed by Buyer's representative.

 
For purposes of this Agreement, the term "liabilities" shall include, without
limitation, any direct or indirect indebtedness, guaranty, endorsement, claim,
loss, damage, deficiency, cost, expense, obligation or responsibility, fixed or
unfixed, known or unknown, asserted or unasserted, choate or inchoate,
liquidated or unliquidated, secured or unsecured.
 
4.5 
No Contract Modification.  No party (including Seller) has accelerated,
terminated, modified, or canceled any of the Leases or any other material
contract, lease, sublease, license, sublicense or other agreement set forth on
the Schedules attached hereto that is deemed non retrievable within cure
term.   None of the Leases are in default except as set forth in Schedule 4.5
attached hereto.

 
 
 

--------------------------------------------------------------------------------

 
 
4.6 
Title to Purchased Assets.  The Purchased Assets constitute all of the property
and assets which are used in or considered part of the Business as presently
conducted, other than assets sold or disposed in the ordinary course of business
to nonaffiliated third parties.  Except as set forth in Schedule 4.6, Seller
owns good and marketable title, free and clear of all Liens (as defined below)
to all of its properties and assets, real, personal and mixed, which would be
included in the Purchased Assets if the Initial Closing took place on the date
hereof, which Seller purports to own, including without limitation all of the
real and personal property and assets shown on the latest Balance Sheet or
acquired thereafter and all real, intangible and personal property and assets of
Seller included within the Purchased Assets.  Seller has the right to convey,
and upon consummation of the transactions which are the subject of this
Agreement, Buyer will be vested with good and marketable title to the Purchased
Assets, free and clear of all liens, mortgages, charges, security interests,
pledges, or other encumbrances (collectively, "Liens").

 
4.7 
Contracts and Agreements.  Schedule 4.7 identifies every agreement, license,
lease and contract, written or oral, to which Seller is a party that relates to
the Business and/or the Purchased Assets (the "Contracts"), and except as
disclosed on Schedule 4.7, all of such Contracts may be assigned and transferred
to Buyer without the consent, approval, novation or waiver (collectively,
"Defined Consents") of any party to such contract (other than Seller) or any
other third party or governmental authority or instrumentality.  To the best of
Seller's knowledge or belief, Seller is not in default, and no event has
occurred which with the giving of notice or the passage of time or both would
constitute a default, under any Contract made or obligation owed by Seller with
respect to its Business or the Purchased Assets which default would adversely
affect, either individually or together with such other defaults, the financial
condition, assets or properties of Seller and no default and no event has
occurred which with the giving of notice or the passage of time or both would
constitute a default by any other party to any such Contract or
agreement.  Seller has furnished to Buyer accurate and complete copies of all of
the agreements and Contracts referred to in the first sentence of this Section
4.7 and a summary of all oral agreements and contracts so listed.

 
4.8 
Licenses and Permits.  Seller will hold, if Buyer elects not to, all the
permits, licenses (including any licenses held by any employees pertaining to
the Business), and approvals of governmental authorities and agencies necessary
or desirable for the current conduct of the Business and the ownership, use,
occupancy, or operation of the Purchased Assets, all of which are identified on
Schedule 4.8 ("Permits").  Without limitation of the foregoing, hold all such
Permits which relate specifically to, are unique to, or are otherwise required
for the Business.  The Business and the Purchased Assets are in compliance with
such Permits and Seller has received no notices to the contrary.  Except as
disclosed in Schedule 4.8, each of the Permits is freely transferable and will
constitute party of the Purchased Assets.

 
4.9 
Compliance with Laws.  Seller has complied with each, and is not in violation of
any, law, ordinance, or governmental or regulatory rule or regulation, whether
federal, state, local or foreign, to which the Business or the Purchased Assets
are subject ("Regulations").  Seller own, holds, possesses or lawfully uses in
the operation of the Business all franchises, licenses, permits, easements,
rights, applications, filings, registrations and other authorizations
("Authorizations") which are in any manner necessary for it to conduct its
business as now or previously conducted or for the ownership and use of the
Purchased Assets or used buy Seller of the Business, free and clear of all
liens, charges, restrictions and encumbrances and in compliance with all
Regulations.   All such Authorizations are listed and described on Schedule
4.9.  Seller is not in default, nor has it received any notice of any claim of
default, regarding any such Authorization.  All such Authorizations are
renewable by their terms or in the ordinary course of business without the need
to comply with any special qualifications procedures or to pay any amounts other
than routine filing fees.  None of such Authorizations will be adversely
affected by consummation of the transactions contemplated hereby.  No director,
officer, employee or former director, officer or employee of Seller owns or has
any proprietary, financial or other interest (direct or indirect) in any
Authorization which Seller owns, possesses or uses in the operation of the
Business as now or previously conducted.

 
 
 

--------------------------------------------------------------------------------

 
 
4.10 
Litigation.  Except as described in Schedule 4.10 to the best of Seller's 's
knowledge and belief, there is no claim, counter-claim, action, suit,
arbitration, other proceeding or governmental investigation pending before any
court, arbitrator or governmental ore regulatory official or, to the best
knowledge of Seller, threatened against or involving Seller with respect to or
affecting the Business or Purchase Assets or relating to the transactions
contemplated hereby, before any court, agency, commission, board, bureau or
other governmental body or instrumentality.  Seller does not know of or have any
reasonable grounds to know of any basis for any such claim, action, suit,
proceeding or governmental investigation.  Neither the Business nor the
Purchased Assets is directly subject to or affected by any order, judgment,
decree or ruling of any court or governmental agency.  Seller has not received
any opinion or memorandum or legal advice from legal counsel to the effect that
the Business is exposed, from a legal standpoint, to any liability or
disadvantage which may be material to Seller, the Business or the Purchased
Assets.

 
4.11 
Taxes.  Except as listed on Schedule 4.11 all taxes due and payable by the
Seller with respect to the Business or Purchased Assets will be paid in full by
the Initial Closing date or will be paid in full at the Initial Closing and the
Initial Closing Payment reduced by the same amount.  Seller will timely pay all
taxes and filed all federal, state, county, local and foreign tax returns
(including without limitation all income tax, unemployment compensation, social
security, payroll, sales and use, excise, privilege, property, ad valorem,
franchise, license, school, water and sewer, and other tax or similar
governmental charge) which it is required to have paid and filed the returns
with respect thereto, and such returns are complete and correct.  Any
deficiencies proposed as a result of any federal state or local audits will be
paid or settled by the closing date, and there are no present un-curable
disputes as to taxes payable by Seller.  There are no unexpired waivers by
Seller of any statute of limitations with respect to any taxes, and Seller will
cure any action or proceedings by any governmental authority for the collection
or assessment of taxes.

 
4.12 
No Legal Obstruction.  All consents and approvals by governmental agencies that
are required for the consummation of transactions contemplated hereby or the
other agreements contemplated hereby or by third parties that are required in
order to prevent a breach of, or a default under, or a termination or
modification of, any instrument, contract, lease or other agreement to which the
Purchased Assets are subject, and releases of all Liens, charges and other
restrictions on the Purchased Assets, have been obtained on terms and conditions
no less favorable to Buyer than they are to Seller.

 
4.13 
Environmental Representations, Warranties and Indemnification.  Seller hereby
represents and warrants to Buyer, their heirs, successors and assigns that:

 

 
4.13.1 
To the best of its knowledge, there are no violations regarding the Purchased
Assets of any federal, state or local statute, law, ordinance, code, or
regulation that creates standards of conduct or imposes liability concerning
petroleum products, flammables, explosives, radioactive materials, and any other
hazardous, toxic, explosive, or other dangerous wastes, substances or materials
("Hazardous Materials"); and

 
 
 

--------------------------------------------------------------------------------

 
 

 
4.13.2 
During the period of Seller's ownership of the Purchased Assets (up to and
including the Effective Date) there has been no litigation brought or threatened
against Seller nor any settlements reached by or with any party or parties
alleging the presence, disposal, release or threatened release of any Hazardous
Materials in, from, or under the premises on which the Purchased Assets is
located.

 
4.14
Survival.  All representation and warranties made Seller in this Agreement or
any certificate, schedule, statement, document or instrument furnished or to be
furnished to Buyer pursuant hereto, or in connection with the negotiation,
execution or performance of this Agreement shall survive the Initial Closing for
a period of one (1) year (the “Survival Period”).  Notwithstanding any
investigation, audit or review conducted before or after Initial Closing, Buyer
shall be entitled to rely upon the representations and warranties set forth
herein and therein.

 
4.15
Disclosure. To the best of Seller's knowledge and belief, neither this Article 4
nor any writing delivered by Seller to Buyer in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits a
material fact necessary to make the statements contained herein and therein, in
light of the circumstances in which they were made, not misleading.  There is no
material fact which has not been disclosed to Buyer which materially adversely
affects or could reasonably be anticipated to materially adversely affect the
Business or the Purchased Assets or Seller's ability to consummate the
transactions contemplated hereby.

 
4.16
Conditions Affecting Seller. There is no fact, development or threatened
development with respect to the markets, products, services, clients, customers,
facilities, computer software data bases, personnel, vendors, suppliers,
operations, assets, or prospects of the Business which are known to Seller which
would materially adversely affect the business, operations or prospects of the
Business considered as a whole, other than such conditions as may affect the
economy generally.  Seller has used its best efforts to keep available for Buyer
the services of the employees, agent, customers and suppliers of Seller who are
active in the conduct of the Business.  Seller does not have any reason to
believe that any loss of any employee, agent, customer or supplier or other
advantageous arrangement will result because of the consummation of the
transactions contemplated by this Agreement.

 
4.17
Condition of Tangible Assets. All of the Equipment and other material items of
tangible property and assets which could be included in the Purchased Assets if
the Initial Closing took place on the date hereof are in good operating
condition and repair, subject to normal wear and tear, are useable in the
regular and ordinary course of business and conform to all applicable laws,
ordinances, codes, rules and regulations and Authorizations relating to their
construction, use and operation and none of the said tangible assets require any
repair or replacement except for maintenance in the ordinary course of Seller's
operations.  No person other than Seller has any ownership interest in any of
the Seller's tangible assets unless disclosed on Schedule 4.17 attached to this
Agreement.

 
4.18
Leases. All of the Leases are listed on Schedule 1.1(a), which Schedule lists
the name and address of each landlord, and as to each Lease, itemizes the
description of the leased property, the commencement and expiration date or each
lease term, all renewal options, the rent rates (including base rent and all
additional rents and how such additional rents are computed or derived) for the
initial and all renewal terms of lease, the security deposit made by Seller,
whether Seller may assign each such lease to Buyer, and whether Seller must
obtain the consent of its lessor or any other person to the assignment of the
lease to Buyer.  As to each such Lease:

 
 
 

--------------------------------------------------------------------------------

 
 
(i) 
Seller enjoys peaceful and undisturbed possession under each such of the Leases,
and each such Lease is, and at Initial Closing shall be, in full force and
effect and has not been assigned, modified, supplemented or amended, and neither
Seller nor the landlord or sub landlord from whom Seller leases such premises is
in default, and no state of facts or circumstance exists which, with the giving
of notice or passage of time, or both, would permit such landlord or sub
landlord to terminate the lease or claim the right to invoke any remedy
available under the lease or at law upon the occurrence of default by Seller
that cannot be cured within the term so stated;

 
(ii) 
At Initial Closing, Seller shall assign to Buyer all right, title and interest
of Seller in and to all Leases and shall deliver to Buyer original copies of all
consents required for such assignments;

 
(iii) 
Between the date hereof and Initial Closing, Seller shall not encumber or
transfer or suffer the transfer of any of its Leases and shall not do or permit
any act which diminishes the title to or value of any such Leases.

 
4.19
No Other Warranties.  Except the specific representations made in this
Agreement, Buyer acknowledges and agrees that Seller has not made, does not make
and specifically negates and disclaims any representations or warranties
whatsoever whether express or implied, oral or written, past, present or future,
with respect to (i) the value, nature, quality or condition of the Purchased
Assets, (ii) the income or losses to be generated by the Purchased Assets, (iii)
the suitability of the Purchased Assets for any or all activities that the Buyer
desires to conduct, (iv) the compliance of the Purchased Assets with any laws,
rules, ordinances or regulations of any governmental authority or body, (v) the
merchantability, marketability, profitability or fitness for a particular
purpose of the Purchased Assets, (vi) the manner or quality of construction of
any improvements included in the Purchased Assets, and (vii) the manner,
quality, state of repair or lack of repair of the Purchased Assets.  Buyer has
been given an opportunity to inspect, and has inspected the Purchased
Assets.  Buyer is relying on its own investigation of the Purchased Assets and
not on any information provided by Seller other than this Agreement and the
Schedules and Exhibits hereto.  Buyer further acknowledges that any information
provided by Seller to Buyer regarding the Purchased Assets other than this
Agreement has been obtained from a variety of sources and the Seller has not
made an independent investigation as to the accuracy or completeness of the
information.

 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as follows, all such representations and
warranties as conditioned or qualified by the Schedules attached hereto:
 
5.1 
Organization; Power; and Good Standing of Buyer.  Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and has full power and authority to carry on the Business as now
conducted and to own and operate the Purchased Assets.  Buyer has full power and
authority to execute and deliver this Agreement and the other agreements
contemplated hereby, to perform its obligations hereunder and there under and to
consummate the transactions contemplated hereby and thereby.  Buyer is
authorized to acquire title to the Purchased Assets.

 
 
 

--------------------------------------------------------------------------------

 
5.2 
Authorization.  The execution and delivery of this Agreement and the other
agreements contemplated hereby and the performance by Buyer of its obligations
hereunder and there under have been duly authorized by necessary corporate
action, to the extent (if any) that is required,  and no other act or proceeding
on the part of Buyer is necessary to authorize the execution, delivery or
performance by Buyer to this Agreement or any other agreement contemplated
hereby or the consummation of the transactions contemplated hereby or
thereby.  This Agreement has been duly executed by Buyer and constitutes, and
the other agreements contemplated hereby, the legal, valid and binding
obligations of and enforceable against Buyer in accordance with their respective
terms.

 
5.3 
No Breach.  The execution, delivery and performance by Buyer of this Agreement
and the other agreements contemplated hereby and the consummation of the
transactions contemplated hereby and thereby do not (i) violate, conflict with,
result in any breach of, constitute a default under, result in the termination
or acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, or require any notice under any contract, agreement,
indenture, loan agreement, lease, sublease, license, sublicense, franchise,
permit, indenture, obligation or instrument to which Buyer is a party or by
which Buyer is bound or affected (ii) other than as provided in this Agreement,
require any authorization, consent, approval, exemption or other person or
entity under, the provisions of any law, statute, rule, regulation, judgment,
order or decree or any contract, agreement, lease, sublease, license, franchise,
permit, indenture, obligation or instrument to which Buyer is subject, bound or
affected or (iii) violate or require any consent or notice under law, statute,
regulation, rule, judgment, decree, order, stipulation, injunction, charge or
other restriction of any government, governmental agency or court to which Buyer
is subject, bound or affected.

 
ARTICLE 6
 
AGREEMENTS PENDING CLOSING
 
6.1 
Agreements of Seller Pending Initial Closing.  Each of Seller and Seller Members
covenants and agrees with Buyer that, pending the Initial Closing and except as
otherwise agreed to in writing by Buyer:

 

 
6.1.1 
Business in the Ordinary Course.   Seller shall use commercially reasonable
efforts to operate the Business in the ordinary course consistent in all
material respects with past practices; use reasonable commercial efforts to
preserve the Business' present operations, organization and goodwill and to
preserve Seller's present relationships with customers, suppliers and other
persons having business dealings with the Business; and to the extent
practicable, keep available the services of Seller's present employees relating
to the Business; use its best efforts to conduct the Business in such a manner
that on the Initial Closing Date, the representations and warranties of
Seller  contained in this Agreement shall be true, except as otherwise
contemplated in Article 6, as though such representations and warranties were
made on such date.  Seller will cooperate with Buyer and use its best efforts to
cause all of the conditions to the obligations of Seller under this Agreement to
be satisfied on or prior to the Initial Closing Date.

 
 
 

--------------------------------------------------------------------------------

 
 

 
6.1.2 
Maintain the Purchased Assets.  Seller shall use and operate the Purchased
Assets in a reasonable manner and maintain all of the tangible Purchased Assets
in substantially their current condition, ordinary wear and tear excepted;

 

 
6.1.3 
Update Schedules.  Seller shall promptly disclose to Buyer any information
contained in its representations and warranties or the Schedules which, because
of an event occurring after the date hereof, is incomplete or no longer correct
as of all times after the date hereof until the Initial Closing Date; provided
none of such disclosures shall be deemed to modify, amend or supplement the
representations and warranties of Seller or the schedules hereto for the
purposes of Article VII hereof, unless Buyer shall have consented thereto in
writing.

 

 
6.1.4 
Sale or Encumbrance of Assets; Negotiations.  Seller shall not directly or
indirectly sell, lease, pledge or otherwise dispose of any of the Purchased
Assets, except for dispositions of Inventory in the ordinary course of Business
consistent with past practice or initiate or participate in any discussions or
negotiations or enter into any agreement to do any of the foregoing.  Seller
shall not provide any confidential information concerning the Business or its
properties or assets to any third party other than in the ordinary course of
business.

 

 
6.1.5 
Access. Seller shall give to Buyer's employees, counsel, accountants and other
representatives and agents free and full access to and the right to inspect
during normal business hours the Purchased Assets  and the records, contracts
and other documents relating thereto or identified in the schedules delivered
hereunder or referred to in documents delivered with or pursuant to such
schedules, and Seller shall permit them to consult with the officers, employees,
accountants, counsel, representatives and agents of Seller for the purpose of
making such investigations and reviews of the Business and/or the Purchased
Assets (including the Seller's Financial Statements delivered or to be delivered
to Buyer) provided such investigation and review shall not unreasonable
interfere with Seller's business operations.  Further, Seller shall furnish to
Buyer all such documents and copies of documents and records and information
with respect to the Purchased Assets and the Business and its conduct by Seller
(and working papers with respect thereto) as Buyer shall from time to time
reasonably request and shall permit Buyer and its agents to make physical
inventories and inspections of the Purchased Assets as Buyer may request from
time to time.

 

 
6.1.7 
Conveyance Free and Clear of Liens.  At or prior to the Initial Closing, Seller
shall obtain the release of all liens and encumbrances disclosed in the
Schedules hereto and any other liens or encumbrances on the Purchased Assets and
shall duly file releases of all such liens in each governmental agency or office
in which any such lien or evidence thereof shall have been previously filed, and
Seller shall transfer and convey, been previously filed, and Seller shall
transfer and convey, or cause to be transferred and conveyed, to Buyer at
Initial Closing good and marketable title to all of the Purchased Assets free
and clear of all liens and encumbrances with the exception of that certain land
lease noted herein.

 

 
6.1.8 
Compliance with Laws, etc.  Seller shall comply with all laws, ordinances,
rules, regulations and orders applicable to the Business or Seller's operations,
assets or properties in respect thereof, the noncompliance with which might
materially affect the Business or the Assets.

 


 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 7
 
CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE
 
All of Buyer's obligations under this Agreement are subject to the satisfaction
and fulfillment on or prior to the Initial Closing Date, of each of the
following conditions precedent unless waived by Buyer in writing:
 
7.1 
Accuracy of Representations and Warranties.  The representations and warranties
of Seller contained in this Agreement or in any other Document shall be true and
correct in all material respects on the date hereof and at the Initial Closing
Date with same effect as though made at such time.

 
7.2 
Compliance with this Agreement.  Seller shall have performed or complied with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or at the Initial Closing.

 
7.3 
Opinions of Counsel for Seller.  Seller shall have delivered to Buyer a written
opinion of its legal counsel, dated the Initial Closing Date, in the form of
Exhibit A hereto with only such changes as shall be in form and substance
reasonably satisfactory to Buyer and its counsel.

 
7.5 
No Threatened or Pending Litigation.  On the Initial Closing Date, no suit,
action or other proceeding, or injunction or final judgment relating thereof,
shall be threatened or pending before any court or governmental or regulatory
official, body or authority in which relief is sought to restrain or prohibit or
to obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby, and no investigation that
might result in any such suit, action or proceeding shall be pending or
threatened.

 
7.6 
Consents and Approvals.  The holders of debt of the Seller, the lessors and
lessees of any real or personal property or assets leased by Seller, the parties
(other than Seller) to any contract, commitment, or agreement, to which Seller
is a party or subject, any governmental or regulatory official, body or
authority or any other person that owns or has authority to grant any Franchise
and any governmental, judicial or regulatory official, body or authority having
jurisdiction over, Seller or Buyer to the extent that their consent or approval
is required or necessary under the pertinent debt, lease, contract, commitment,
agreement or other document or instrument or under applicable orders, laws,
rules or regulations, for the consummation of the transactions contemplated
hereby in the manner herein provided, shall have granted such consent or
approval.

 
7.7 
Buyer Authorized to Do Business in Kansas.  Buyer shall have received all
licenses or permits required to operate the Business in Kansas or shall have
engaged a third party with such licenses and permits to do so.

 
ARTICLE 8
 
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER TO CLOSE
 
The obligation of Seller to close the transaction contemplated by this Agreement
is subject to the satisfaction, on or prior to the Initial Closing Date, of the
following conditions, unless waived by Seller in writing:
 
8.1 
Accuracy of Representations and Warranties.  The representations and warranties
of Buyer herein contained shall be true in all material respects at the date
hereof and at the Initial Closing Date with the same effect as though made at
such time.

 
 
 

--------------------------------------------------------------------------------

 
 
8.2 
Compliance with this Agreement.  Seller shall have performed or complied with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or at the Initial Closing.

 
8.3 
Opinions of Counsel for Buyer.  Buyer shall have delivered to Seller a written
opinion of its legal counsel, dated the Initial Closing Date, in the form of
Exhibit B hereto with only such changes as shall be in form and substance
reasonably satisfactory to Seller and its counsel.

 
8.4 
No Threatened or Pending Litigation.  On the Initial Closing Date, no suit,
action or other proceeding, or injunction or final judgment relating thereof,
shall be threatened or pending before any court or governmental or regulatory
official, body or authority in which relief is sought to restrain or prohibit or
to obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby, and no investigation that
might result in any such suit, action or proceeding shall be pending or
threatened.

 
8.5 
Operating Agreement.  Buyer shall have entered into an operating agreement with
an operator licensed to conduct business in Kansas.

 
ARTICLE 9
 
CLOSING, ITEMS TO BE DELIVERED, THIRD PARTY
CONSENTS, CHANGE IN NAME AND FURTHER ASSURANCES
 
9.1 
Initial Closing.  The initial closing (the "Initial Closing") of the sale and
purchase of the Purchased Assets shall take place at 10:00 a.m., local time, on
or before April 30, 2010 or on such other date as may be mutually agreed upon in
writing by Buyer and Seller.  The date of the Initial Closing is sometimes
herein referred to as the "Initial Closing Date".    Each Subsequent Closing
shall occur as the parties may agree within the time frame established by
Section 1.2 above.

 
9.2 
Items to be delivered at Initial Closing and each Subsequent Closing.  At the
Initial Closing and each Subsequent Closing subject to the terms and conditions
herein contained:

 

 
9.2.1 
Seller shall execute and deliver to Buyer the following:

 

 
(i) 
all drilling and production logs for each of the Leases being delivered on such
Closing Date;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(ii)
The Bill of Sale attached hereto asExhibit C, and such other bills of sale with
covenants of warranty, assignments, endorsements and other good and sufficient
instruments and documents of conveyance and transfer, in form reasonably
satisfactory to Buyer and its counsel, as shall be necessary and effective to
transfer and assign to, and vest in, Buyer all of Seller's rights, title and
interest in and to the Purchased Assets free and clear of all liens and
encumbrances, which instruments and documents shall include, without limitation,
(A) good and valid title in and to all of the Purchased Assets owned by Seller,
(B) good and valid leasehold interests in and to all of the Purchased Assets
leased by Seller as lessee, and (C) all of Seller's rights under all agreements,
contracts, commitments, leases, plans, bids, quotations, proposals, instruments
and other documents included in the Purchased Assets relating to the Leases
being delivered to which Seller is a party or by which it has rights on such
Closing Date: and

 

 
(ii)
all of the agreements, contracts, commitments, leases, plans, bids, quotations,
proposals, instruments, manuals and guidebooks, customer lists, supplier lists,
sales records, files, correspondences, legal opinions, rulings issued by
governmental entities and other documents, books, records, papers, files, office
supplies and data belonging to Seller which are part of the Purchased Assets
relating to the Leases being delivered on such Closing Date;

 

 
(iii) 
Certified resolutions of the Members of Seller approving the execution and
delivery of this Agreement and each of the other Documents and authorizing the
consummation of the transactions contemplated hereby and thereby; and

 

 
(iv) 
Such additional information and materials as Buyer shall have reasonably
requested to evidence the satisfaction of the conditions to its obligations
hereunder, including without limitation, evidence that all consents and
approvals required as a condition to Buyer's obligation to close hereunder have
been obtained, and any other documents expressly required by this Agreement to
be delivered by Seller at each Closing.

 

 
9.2.2 
Buyer shall deliver to Seller the following:

 

 
(i) 
the payment due upon Initial Closing in an accordance with Section 2.2.1 hereof;

 

 
(ii) 
a Note in accordance with Section 2.2.4 hereof;

 

 
(iii) 
Certified resolutions of the Board of Directors of Buyer approving the execution
and delivery of this Agreement and each of the other Documents and authorizing
the consummation of the transactions contemplated hereby and thereby; and

 

 
(iv) 
Such additional information and materials as Seller shall have reasonably
requested to evidence the satisfaction of the conditions to its obligations
hereunder, including without limitation, evidence that all consents and
approvals required as a condition to Seller's obligation to close hereunder have
been obtained, and any other documents expressly required by this Agreement to
be delivered by Buyer at Initial Closing.

 
At or prior to the Initial Closing, the parties hereto shall also deliver to
each other the agreements, opinions, certificates an and other documents and
instruments referred to in Article 7 and 8 to the extent such are not
specifically required to be delivered pursuant to Article 9.
 
9.3 
Third Party Consents.  To the extent that Seller's rights under any agreement,
contract, commitment, Lease, Authorization or other Purchased Asset to be
assigned to Buyer hereunder may not be assigned without the consent of another
person which has not been obtained, this Agreement shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and Seller, at its expense, shall use its best
efforts to obtain any such required consent(s) as promptly as possible. To the
extent that Buyer's rights under any agreement, contract, commitment, lease,
Authorization may not be assigned without the consent of another person which
has not been obtained, this Agreement shall not constitute an agreement to
assign the same if an attempted assignment would constitute a breach thereof or
be unlawful, and Buyer, at its expense, shall use its best efforts to obtain any
such required consent(s) as promptly as possible.   If any such consent shall
not be obtained or if any attempted assignment would be ineffective or would
impair a party’s rights under the asset in question so that such party would not
in effect acquire the benefit of all such rights, each party, to the maximum
extent permitted by law, shall act after the Initial Closing as the other
party’s agent in order to obtain for it the benefits there under and shall
cooperate, to the maximum extent permitted by law, in any other reasonable
arrangement designed to provide such benefits to appropriate party.

 
 
 

--------------------------------------------------------------------------------

 
 
9.4 
Further Assurances.  Seller, from time to time after the Initial Closing at
Buyer's request, will execute, acknowledge and deliver to Buyer such other
instruments of conveyance and transfer and will take such other actions and
execute and deliver such other documents, certifications and further assurances
as Buyer may reasonably require in order to vest more effectively in Buyer or to
put Buyer more fully in possession of any of the Purchased Assets.  Each of the
parties hereto will cooperate with the other and execute and deliver to the
other parties hereto such other instruments and documents and take such other
actions as may be reasonably requested from time to time by any other party
hereto as necessary to carry out, evidence and confirm the intended purposes of
this Agreement.

 
ARTICLE 10
 
INDEMNIFICATION AND OFFSET
 
10.1 
Indemnity by Seller and Seller Members.  Without limitation of any other
provision of this Agreement or any other rights and remedies available to Buyer
at law or in equity, each of Seller and Seller Member jointly and severally
covenants and agrees to protect, indemnify, defend and hold harmless Buyer and
its business and properties (including the Business, the Purchased Assets, and
any other properties transferred to the Buyer hereunder) and Buyer’s affiliates,
officers, directors, employees, representatives, successors and assigns from all
liabilities, losses, claims, demands, damages, interest, penalties, fines, costs
and expenses, whether or not arising out of third party claims (including
without limitation, diminution in value and consequential damages, reasonable
attorneys' and accountants' fees and expenses) (each a “Claim”) actually or
allegedly arising out of, in connection with or relating to (i) any act or
omission, or any condition (including without limitation any environmental
condition) occurring or existing, or any contract performed, on or prior to the
last Closing Date, in each case by or with respect to the Business or its
operations or properties, and (ii) any misrepresentation, breach of warranty or
nonfulfillment of any agreement or covenant on the part of Seller under this
Agreement or from any misrepresentation in or omission from any certificate,
schedule, statement document or instrument furnished to Buyer pursuant hereto or
in connection with the negotiation, execution or performance of this Agreement,
and (iii) any debts, obligations or liabilities (including contingent
liabilities) incurred by Seller or the Business prior the applicable Closing
Date; and (iv) any and all actions, suits, claims, proceedings investigations,
demands, assessments, audits, fines, judgments, costs and other expenses
(including without limitation reasonable attorneys fees and expenses) incident
to any of the foregoing or to the enforcement of this Section.

 
10.2 
Indemnity by Buyer.  Without limitation of any other provision of this
Agreement, Buyer covenants and agrees to protect, indemnify, defend and hold
harmless Seller from Claims actually or allegedly arising out of, or in
connection with, or relating to (i) any act or omission occurring or arising
after the Initial Closing Date and caused by the wrongful acts or omissions of
Buyer; (ii) any breach of any covenant, representation or warranty of Buyer; or
(iii) any debts, obligations or liabilities incurred by Buyer.

 
 
 

--------------------------------------------------------------------------------

 
 
10.3
Procedure and Payment.  If after the Initial Closing Date either Seller or the
Buyer or their representatives, directors or officers (the "Indemnitee") shall
receive notice of any third party claim or alleged third party claim asserting
the existence of any matter of the nature as to which the Indemnitee has been
indemnified against under this Article 10 by the other party hereto
("Indemnitor"), Indemnitee shall promptly notify Indemnitor in writing with
respect thereto.  Indemnitor shall have the right to defend against any such
claim provided (i) Indemnitor shall, within 10 days after the giving of such
notice by Indemnitee, notify Indemnitee that it disputes such claim, give
reasons therefore together with a copy of any complaint or other documents
asserting such claim, and that Indemnitor will, at its own cost and expense,
defend the same, and (ii) such defense is instituted and continuously maintained
in good faith by Indemnitor.  In such event the defense may, if necessary, be
maintained in the name of Indemnitee.  Indemnitee may, if it so elects,
designate its own counsel and at its own cost and expense to participate with
the counsel selected by Indemnitor in the conduct of such defense.  Indemnitor
shall not permit any lien or execution to attach to the assets of the Indemnitee
as a result of such claim, and the Indemnitor shall provide such bonds or
deposits as shall be necessary to prevent the same.  In any event Indemnitee
shall be kept fully advised as to the status of such defense.  If Indemnitor
shall be given notice of a claim as aforesaid and shall fail to notify
Indemnitee of its election to defend such claim within the time and as
prescribed herein, or after having so elected to defend such claim shall fail to
institute and maintain such defense in accordance with the foregoing, or if such
defense shall be unsuccessful then, in any such event, the Indemnitor shall
fully satisfy and discharge the claim within thirty (30) days after notice from
Indemnitee requesting Indemnitor to do so.

 
10.4
Set-0ff.  In addition to any rights and remedies of Buyer provided by this
Agreement, Buyer shall have the right, without prior notice to Seller, any such
notice being expressly waived by Seller to the extent permitted by applicable
law, (i) any amount to which Buyer is entitled to indemnification under section
10.1 above and (ii) the costs incurred by Buyer as a result of Seller’s failure
to deliver the documents required to perform the audit under Section 3.1.2, to
set-off and appropriate and apply against such amount any and all amounts due
and payable under the Note.  Buyer agrees promptly to notify Seller after any
such set-off and application made by Buyer; provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 
ARTICLE 11
 
MISCELLANEOUS
 
11.1 
Survival of Representations and Warranties; Assignment.

 

 
11.1.1 
The representations and warranties of Seller in this Agreement or in any
certificate or document delivered prior to or on the Initial Closing Date shall
survive the Initial Closing for a period of one (1) year (the “Survival Period”)
subsequent to the last Closing Date and shall be considered in effect thereafter
for claims alleging a breach thereof as to which Seller, and have been notified
in writing during such period.  In addition, the rights to indemnity provided
inArticle 10 shall survive the Initial Closing of this Agreement and shall inure
to the parties' respective successors and assigns.  This Agreement shall not be
assigned by any party without the prior written consent of the other party,
provided that Seller  hereby consent to the Assignment by Buyer of Buyer's
benefits hereunder to the lenders of Buyer as security for borrowings, or to any
affiliates of Buyer.  Subject to the foregoing, this Agreement shall be for the
benefit of and shall be binding upon the parties hereto and their respective
successors and assigns.

 
 
 

--------------------------------------------------------------------------------

 
 

 
11.1.2 
The representations and warranties of Buyer in this Agreement or in any
certificate or document delivered prior to or on the Initial Closing Date shall
survive the Initial Closing for a period of one (1) year subsequent to the
Initial Closing Date and shall be considered in effect thereafter for claims
alleging a breach thereof as to which Buyer, and have been notified in writing
during such period. In addition, the rights to indemnity provided in this
agreement shall survive the Initial Closing of this Agreement and shall inure to
the parties' respective successors and assigns.  This Agreement shall not be
assigned by any party without the prior written consent of the other party,
provided that Buyer hereby consent to the Assignment by Seller of Seller’s
benefits hereunder to the lenders of Seller as security for borrowings, or to
any affiliates of Seller.  Subject to the foregoing, this Agreement shall be for
the benefit of and shall be binding upon the parties hereto and their respective
successors and assigns.

 
11.2 
Construction.  This Agreement shall be construed and enforced in accordance
with, and all questions concerning this construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the state of
Kansas without giving effect to provisions thereof regarding conflict of laws.

 
11.3 
Consent To Jurisdiction.  Seller and Buyer hereby consent to the jurisdiction of
any state or federal courts located in the State of Kansas and irrevocably agree
that all actions or proceedings arising out of or relating to this Agreement or
the other related documents shall be litigated in such courts.  Seller and Buyer
each accept for itself and in connection with its properties, generally and
unconditionally, the nonexclusive jurisdiction of the aforesaid courts and waive
any defense of forum non convenience, and irrevocably agree to be bound by any
judgment rendered thereby in connection with this Agreement.

 
11.4 
Notices.  All necessary notices, demands and requests required or permitted to
be given hereunder shall be deemed duly given when personally delivered subject
to the subsequent designation of another address, addressed as follows:

 
 
If to Buyer:
 
Force Fuels, Inc.
4630 Campus Drive, Suite 100
Newport Beach, California 92660
Attention:  Oscar Luppi
Fax: (949)____ -____


 
With a copy to:
 
Christopher A. Wilson, Esq.
Wilson, Haglund & Paulsen, P.C.
9110 Irvine Center Drive
Irvine, California 92618
Fax:  (949) 752-1144


 
 
 

--------------------------------------------------------------------------------

 
If to Seller:
 
PEMCO
Attn: Rick Coody
1102 N. Lenapah
Skiatook, OK  74070


 
Such notice shall be effective immediately upon personal delivery, twenty-four
(24) hours after delivery through a national courier service or three (3)
business days after deposit in the U.S. mail.
 
11.5 
Headings; Pronouns.  The captions in this Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.  Pronouns used herein shall include the other genders whether used in
the masculine, feminine or neuter gender, and the singular shall include the
plural whenever and as often as may be appropriate.

 
11.6 
Counterparts.  This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties hereto and
delivered to the other.

 
11.7 
Brokers.  Each party warrants to the other that it has not employed or used the
services of any broker or finder in connection with the transaction contemplated
by this Agreement and shall indemnify and hold the other party harmless from any
loss or damage arising from any claim made by any broker or finder claiming to
have acted on behalf of or at the instance of such indemnifying party.

 
11.8 
Reliance.  All covenants, warranties and representations made herein by any
party shall be deemed to be material and relied upon by the other party,
notwithstanding any investigation by or knowledge of such other party.

 
11.9 
Expenses With Respect to Transaction.  Each party hereto shall pay all fees,
costs and expenses incurred by it in connection with this transaction.

 
11.10 
Completeness of Agreement.   This Agreement, and the Schedules hereto and the
other documents referred to or provided for herein represent the entire contract
among the parties with respect to the subject matter hereof, and shall not be
modified or affected by any offer, proposal, statement or representation, oral
or written, and by or for any party in connection with the negotiation of the
terms hereof.

 
11.11 
Amendment and Waiver.  This Agreement may be amended, or any provision of this
Agreement may be waived, provided that any such amendment or waiver will be
binding only if such amendment or waiver is set forth in a writing executed by
the party to be charged.  The waiver of any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach.  Any waiver shall be effective only if in writing and then only in
accordance with its express terms.

 
11.12 
Preamble; Preliminary Recitals. The Preliminary Recitals set forth in the
Preamble hereto are hereby incorporated and made a part of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
11.13 
Third Parties.  Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person, firm or corporation, other than
the parties hereto and their respective permitted successors and assigns, any
rights or remedies under or by reason of this Agreement, such third parties
specifically including, without limitation, any employees of Seller.  Except as
otherwise provided herein, this Agreement shall insure to the benefit of and be
binding upon the parties hereto and their respective successors or and permitted
assigns.

 
11.14 
Assignment.  This Agreement and any rights hereunder shall not be assignable by
either party hereto without the prior written consent of the other party;
provided, however, Buyer may assign this Agreement to any wholly owned or
controlled entity.

 
11.15 
Governing Law.  This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Kansas, including all
matters of construction, validity and performance applicable to contracts made
and to be performed in such state.

 
11.16 
Amendments and Waivers.  No term or provision of this Agreement may be amended,
waived, discharged or terminated orally but only by an instrument in writing
signed by the party against whom the enforcement of such amendment, waiver,
discharge or termination is sought.  Any waiver shall be effective only in
accordance with its express terms and conditions.

 
11.17 
Severability.  Any provision of this Agreement which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof, and
any such unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, the parties hereto hereby waive any provision of law now or
hereafter in effect which renders any provision hereof.  Pronouns used herein
shall include the other genders whether used in the masculine, feminine or
neuter gender, and the singular shall include the plural whenever the plural
whenever and as often as may be appropriate.

 
11.18 
References.  All references in this Agreement to Articles and Sections are to
Articles and Sections contained in this Agreement unless a different document is
expressly specified.

 
11.19 
Schedules.  Unless otherwise specified herein, each Schedule referred to in this
Agreement is attached hereto, and each such Schedule is hereby incorporated by
reference and made a part hereof as if fully set forth herein. Any disclosure
contained in any Schedule to this Agreement shall be deemed to be included in
all other Schedules required by this Agreement as if specifically included
therein and each party shall be deemed to have knowledge of any disclosure
contained in all Schedules.

 


 


 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Seller, Seller Member and Buyer each have caused this
Agreement to be duly executed, sealed and delivered in its name and on its
behalf, all as of the day and year first above written.
 


 
“BUYER”
 
Force Fuels, Inc.,
a Nevada corporation




/s/ OSCAR LUPPI

--------------------------------------------------------------------------------

By:  Oscar Luppi, CEO and President


 


“SELLER”
 
PEMCO, LLC
an Oklahoma limited liability company




/s/ RICK COODY

--------------------------------------------------------------------------------

By:  Rick Coody, Manager


 


 
“SELLER MEMBER”
 


/s/ RICK COODY

--------------------------------------------------------------------------------

By:  Rick Coody




 


 
 
 

--------------------------------------------------------------------------------

 
Schedules List
 


 
1.1(a) 
Leases

 
1.1(b) 
Equipment

 
2.1 
Allocation of purchase price

 
4.4 
Seller Liability Disclosure

 
4.6 
Liens

 
4.10 
Litigation

 
4.11 
Taxes

 
4.17 
Other ownership of assets

 


 


 

